Citation Nr: 0315661	
Decision Date: 07/11/03    Archive Date: 07/17/03

DOCKET NO.  94-31 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.	Whether new and material evidence as been submitted to 
reopen a claim for service connection for tinea pedis.  

2.	Entitlement to service connection for posttraumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel 


INTRODUCTION

The veteran served on active duty from  January 1959 to 
December 1962.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of rating decisions of the Huntington, West Virginia, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The veteran testified at a video conference hearing at the RO 
before a member of the Board in October 1999.  

The case was remanded by the Board in June 1999, so that the 
above noted hearing could be scheduled, and again in August 
2000.  The latter remand was preceded by a finding that new 
and material evidence had been submitted to reopen a claim 
for service connection for PTSD.  Additional development and 
de novo review was needed.  At that time, the issue of 
whether new and material evidence had been submitted to 
reopen a claim for service connection for tinea pedis was 
also remanded to insure compliance with decisions of the 
United States Court of Appeals of Veterans Claims (Court).  

The matter was again remanded by the Board in October 2002, 
so that another hearing could be scheduled.  The veteran then 
withdrew his request for another hearing.  

The issue of service connection for PTSD will be the subject 
of the remand portion of this decision.  




FINDINGS OF FACT

1.	Service connection for tinea pedis was denied by the RO 
in an August 1979 rating action.  The veteran was 
notified of this action and of his appellate rights, but 
failed to file a timely appeal.

2.	Since the August 1979 decision denying service 
connection for tinea pedis, the additional evidence, not 
previously considered, is cumulative and is not so 
significant that it must be considered in order to 
fairly decide the merits of the claim or that it raises 
a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

The additional evidence submitted subsequent to the August 
1979 decision of the RO, which denied service connection for 
tinea pedis, is not new and material; thus, the claim for 
service connection for this disability is not reopened, and 
the August 1979 RO decision is final.  38 U.S.C.A. §§ 5108, 
7105 (West 1991); 38 C.F.R. § 3.156 (2000 ).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that an enacted law, the Veterans Claims 
Assistance Act of 2000 (VCAA), and its implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well- grounded claim, and 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. §§ 5103A, 5107(a) (West Supp. 2002); 
38 C.F.R. §§ 3.102, 3.159(c)-(d) (2002).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. § 
5103 (West Supp. 2002); 38 C.F.R. § 3.159(b) (2002); 
Quartuccio v. Principi 16 Vet. App. 183 (2002).

The record reflects that the veteran and his representative 
were provided with a letter, dated in February 2002 as well 
as a Supplemental Statement of the Case dated in February 
2002.  These documents provided notification of the 
information and medical evidence necessary to substantiate 
this claim.  The RO has also made reasonable efforts to 
obtain relevant records adequately identified by the veteran.  
The veteran has been afforded VA examinations during the 
course of this claim and received a hearing on appeal.  Thus, 
under the circumstances in this case, VA has satisfied its 
duties to notify and assist the veteran, and adjudication of 
this appeal poses no risk of prejudice to the veteran.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  It 
appears that there is no additional evidence that could or 
should be obtained, regardless of which party would 
responsible for submitting the evidence. As such, more 
specific notice is not indicated.  Quartuccio v. Principi 16 
Vet. App. 183 (2002).

Service connection for a fungus infection of the feet (tinea 
pedis) was previously denied by the RO in an August 1979 
rating decision.  The veteran did not appeal this 
determination.  In such cases, it must first be determined 
whether or not new and material evidence has been submitted 
such that the claim may now be reopened.  
38 U.S.C.A. §§ 5108, 7105; Manio v. Derwinski, 1 Vet. App. 
140 (1991).  

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000).  

The Board notes that the regulations were also recently 
amended to define "new" as not previously submitted and 
"material" as related to an unestablished fact necessary to 
substantiate the claim.  38 C.F.R. § 3.156(a).  However, 
these regulations are effective prospectively for claims 
filed on or after August 29, 2001, and are therefore not 
applicable in this case as the veteran's claim to reopen was 
filed prior to August 29, 2001.  

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131.  If a condition noted during 
service is not shown to be chronic, then generally, a showing 
of continuity of symptoms after service is required for 
service connection.  38 C.F.R. § 3.303(b).  

Evidence of record at the time of the August 1979 RO decision 
that denied service connection for tinea pedis included the 
service medical records, that showed the veteran had moderate 
tinea pedis on examination for separation from service in 
December 1962.  Also of record were reports from the 
veteran's private physicians showing treatment in 1971, 1974, 
and 1978.  The RO decision was on the basis that, given the 
single episode of tinea pedis noted during service, and the 
years between the veteran's discharge from active duty and 
demonstration of post-service tinea pedis, a chronic disorder 
was not shown during service and continuity of symptomatology 
following active duty had not been demonstrated.  

Evidence received subsequent to the August 1979 RO decision 
that denied service connection for tinea pedis included VA 
and private treatment records showing treatment for tinea 
pedis.  In this regard, it is noted that tinea pedis was 
included among the diagnoses when the veteran was 
hospitalized at a VA facility in May 1994.  The evidence 
submitted primarily consists of records of treatment many 
years after service that does not indicate in any way that 
the condition is service connected.  Such evidence is not new 
and material evidence upon which the claim may be reopened.  
Cox v. Brown, 5 Vet. App. 95 (1993).  It is noted that the 
veteran testified at hearings on several occasions during the 
course of this appeal.  While he gave sworn testimony to the 
effect that he believes that there is a relationship between 
service and his tinea pedis, it is noted that he is a layman, 
and, as such, is not competent to give an opinion requiring 
medical knowledge such as involved in making diagnoses or 
explaining the etiology of a condition.  Such testimony in 
and of itself is not sufficient to reopen a previously denied 
claim for service connection.  Moray v. Brown, 5 Vet. App. 
211 (1993).

Under these circumstances, the evidence submitted is 
considered to be cumulative of evidence previously of record.  
As such, the application to reopen the claim is denied.  


ORDER

An application to reopen a claim for service connection for 
tinea pedis is denied.  


REMAND

Regarding the issue of service connection for PTSD, it is 
noted that on remand by the Board in August 2000, the RO was 
to attempt to verify the veteran's non-combat stressors with 
the U.S. Armed Services Center for Research of Unit Records 
(USASCRUR).  This was to be performed following an attempt to 
locate ships logs from the ship on which the veteran served, 
the USS WALLACE L. LIND.  The record shows that the ships 
logs were located and showed that the ship did participate in 
the blockade of the island of Cuba in 1962.  VA outpatient 
treatment records include a diagnosis of PTSD with a symptom 
of intrusive thoughts of the "Cuba incursion."  If the 
veteran's claimed stressor was verified, the RO was to 
arrange for a VA psychiatric evaluation.  This was not done.  
A remand by the Board "confers on the veteran or other 
claimant, as a matter of law, the right to compliance with 
the remand orders."  Stegall v. West, 11 Vet. App. 268 
(1998).  In view of the treatment record that appears to 
relate the veteran's psychiatric disorder with a verified 
event during service, it is believed that an examination 
should have been undertaken.  

Therefore, the case is remanded for the following:

The RO should arrange for a VA 
psychiatric examination of the veteran, 
to determine the nature and extent of any 
current psychiatric disorder, including 
PTSD.  The claims folders and a copy of 
this Remand should be made available to 
the examiner for review prior to the 
examination.  All indicated studies 
should be performed, and the examination 
should be conducted in accordance with 
the provisions of DSM-IV.  The examiner 
must specifically confirm or rule out a 
diagnosis of PTSD whether alone or co- 
existing with any other psychiatric 
disorder.  If PTSD is found, it is 
requested that the examiner identify and 
explain the elements of the diagnosis, 
including the stressors, accountable for 
the disorder.  If PTSD is not found, it 
is requested that the examiner identify 
and explain the elements of the diagnosis 
accountable for any other psychiatric 
disorder found to be present.  A complete 
rationale should be given for all 
opinions and conclusions expressed.

When this action is completed, the claims should be reviewed 
by the RO.  Should the decision remain adverse to the veteran, 
he and his representative should be furnished a supplemental 
statement of the case and afforded a reasonable opportunity to 
respond.  Thereafter, the case should be returned to this 
Board for further appellate consideration.  The appellant need 
take no action until he is notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
	G. JIVENS-McRAE
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



